Citation Nr: 0333189	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for shell burns, right 
hand and face.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946, and from December 1949 to June 1951.  Among his awards 
and decorations is a Combat Infantryman's Badge.  This appeal 
arises from a December 2001 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, regional 
office (RO).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be addressed in the remand 
section below.


FINDINGS OF FACT

1.  A July 1946 rating decision denied service connection for 
residuals of shell burns on the right hand and face; the 
veteran did not appeal the decision, and it became final.  

2.  The evidence received since the July 1946 rating decision 
that attests to the veteran's inservice injuries, and shows 
current residuals of shell burns, bears directly and 
substantially upon the specific matters under consideration; 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran currently has pathology of the right hand and 
face, described as minimal scarring; this has been medically 
associated with inservice shell burns.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1946 rating decision 
that denied service connection for residuals of shell burns 
on the right hand and face is new and material and the 
veteran's claim for service connection for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Residuals of shell burns on the right hand and face were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for residuals of 
shell burns, right hand and face, and for entitlement to 
service connection for that disability, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in reopening 
and granting the veteran's claim of service connection for 
residuals of shell burns, right hand and face, and the 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

A July 1946 rating decision denied service connection for 
residuals of shell burns on the right hand and face.  The 
basis for the denial was that there was no objective evidence 
of current residuals of any inservice injury.  The veteran 
was notified of the RO's decision in July 1946.  The veteran 
did not appeal the decision within one year of the 
notification letter and the decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III: Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957. 

Consequently, because the July 1946 rating decision is final, 
the veteran's current claim of service connection for 
residuals of shell burns of the right hand and face may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO determined in its July 1946 decision that the evidence 
did not establish that residuals of shell burns of the right 
hand and face were present.  In order to reopen the claim, 
the veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of current residuals of inservice shell burns of the 
right hand and face.

The evidence received since the July 1946 rating decision 
includes a statement from G.P.D., Jr., dated in February 
2002, that stated that Mr. D. was the veteran's commanding 
officer and witnessed him injured by an exploding shell in 
Europe in 1945.  The evidence received also included a VA 
examination report dated in August 2001 that identified 
current residuals of shell burns of the right hand and face.

This evidence showing current residuals of shell burns, as 
well as supporting the veteran's contention with respect 
their incurrence, was not previously of record.  Since the 
evidence received since the July 1946 rating decision bears 
directly and substantially upon the specific matters under 
consideration, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
for service connection for residuals of shell burns, right 
hand and face, is reopened.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, given the favorable 
outcome of the Board's consideration of the claim, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard, supra.  

The record indicates that the veteran served as a rifleman in 
the Ardennes, Rhineland, and central Europe during 1944 and 
1945.  On his service separation examination in June 1946, 
the veteran reported shell burns of the right hand and face.

The statement received in February 2002 from the veteran's 
commanding officer, G.P.D., Jr., noted that he and the 
veteran were hit with shrapnel and white phosphorous in an 
explosion in February 1945.  A July 1948 VA examination 
report noted a small foreign body in the veteran's scalp.

A VA examination was conducted in August 2001.  The veteran 
reported that he suffered phosphorous burns in an explosion 
near him in World War II.  On examination, the examiner 
diagnosed minimal scarring about the hands and face from 
previous burn injury.  

The medical evidence of record indicates that the veteran 
currently has objective scarring of the right hand and face 
which has been attributed to a previous burn injury.  The 
veteran reported this injury at the time of his separation 
from service in 1946.  More recently, his commanding officer 
has supported his account of the injury.  No medical evidence 
of record has identified any other cause for the current 
residual scarring of the veteran's right hand and face.  
Accordingly, the Board finds that he is entitled to service 
connection for residuals of shell burns, right hand and face.  


ORDER

Service connection for scarring, residuals of shell burns to 
the right hand and face, is granted.




REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of exposure to gunfire and noise from 
tanks during his combat service during World War II.  He also 
reported that he had work experience as a welder, and had 
recreational noise exposure from hunting.  

The veteran's service medical records do not document any 
hearing loss or tinnitus, however, as a combat veteran, his 
reported history of exposure to gunfire and tank noise is 
credible.  A VA audiologic examination was conducted in 
August 2001.  This showed current bilateral sensorineural 
hearing loss and tinnitus.  Unfortunately, the examiner 
indicated that he did not have access to the claims folder, 
and he did not provide an opinion addressing the etiology of 
the veteran's hearing loss and tinnitus.  The Board is of the 
opinion that a VA audiologic examination with such an opinion 
is necessary in order to properly evaluate the veteran's 
claims.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
VA audiologic examination.  The examiner 
should review this REMAND as well as the 
claims folder prior to the examination.  
The examiner should offer an opinion as 
to whether it is more likely, less likely 
or as likely as not that the veteran's 
current hearing loss and/or tinnitus is 
attributable to noise exposure during his 
combat service in World War II, as 
opposed to some other cause, such as his 
work history as a welder or his 
recreational history as a hunter.  A 
complete rationale for all opinions 
should be provided.

Following the above, the RO should readjudicate the veteran's 
claims for service connection for hearing loss and tinnitus.  
If a claim remains denied, the veteran and his representative 
should be provided with a supplemental statement of the case 
and allowed a reasonable time in which to respond.  Then, the 
case should be returned to the Board if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



